United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1369
Issued: March 20, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 22, 2016 appellant, through counsel, filed a timely appeal from a June 1, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish more than one
percent permanent impairment of the right upper extremity and one percent impairment of the
left upper extremity, for which he previously received a schedule award.
FACTUAL HISTORY
Appellant, then a 65-year-old letter carrier, injured his back on February 21, 2012 when
the vehicle he was driving was struck by another vehicle. On March 1, 2012 he filed a traumatic
1

5 U.S.C. § 8101 et seq.

injury claim (Form CA-1), which OWCP accepted for back (lumbar) strain and neck strain.
OWCP later expanded the claim to include the condition of temporary aggravation of
degeneration of lumbar or lumbosacral disc.
On May 3, 2012 appellant underwent a magnetic resonance imaging (MRI) scan, the
results of which showed stenotic changes and evidence of disc protrusion at the L4-5 level.
Appellant underwent a functional capacity examination on May 13, 2014 which was
administered by Dr. John E. Carey, Board-certified in anesthesiology and pain medicine.
In an August 18, 2014 report, Dr. Carey rated appellant as having 16 percent whole
person permanent impairment. He advised that appellant had experienced chronic bilateral leg
and back pain since 2012. Dr. Carey reported that he also experienced substantial degenerative
disc disease and spondylosis, in addition to disc herniations causing spinal stenosis at C4-5 and
C5-6, with a disc bulge at C6-7 as well. He calculated 16 percent impairment to the body as a
whole based on a combination of nine percent cervical impairment and seven percent lumbar
impairment. Dr. Carey attributed 49 percent of the impairment to preexisting conditions and 51
percent to a permanent aggravation of his medical conditions caused by the February 21, 2012
work injury.
On September 15, 2014 appellant filed a claim for a schedule award (Form CA-7) based
on a partial loss of use of his right and left upper extremities.
In an October 29, 2014 report, an OWCP medical adviser found that the medical
evidence appellant submitted did not provide a basis for a ratable impairment under FECA.
By decision dated December 11, 2014, OWCP denied appellant’s claim for a schedule
award, finding that he did not meet his burden of proof to establish that he sustained permanent
impairment causally related to his accepted neck strain, back strain and temporary aggravation of
degeneration of lumbar or lumbosacral disc conditions.
On December 15, 2014 appellant requested a review of the written record by a hearing
representative of OWCP’s Branch of Hearings and Review.
By decision dated July 6, 2015, an OWCP hearing representative set aside OWCP’s
December 11, 2014 decision, finding that it failed to consider Dr. Carey’s August 18, 2014
report. He found that appellant submitted an impairment evaluation from a qualified physician,
based on the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (hereinafter A.M.A., Guides),2 who found that he had reached maximum
medical improvement (MMI) and sustained permanent impairment as a result of the accepted
work conditions. The hearing representative therefore directed that the case be remanded to an
OWCP medical adviser for an impairment evaluation and opinion as to whether the medical
evidence of record was sufficient to demonstrate appellant’s entitlement to a schedule award.

2

A.M.A., Guides (6th ed. 2009).

2

In a September 18, 2015 report, Dr. James W. Dyer, an OWCP medical adviser, reviewed
Dr. Carey’s August 18, 2014 report. He recommended that OWCP obtain a second opinion
report and an updated electromyogram (EMG)/nerve conduction velocity (NCV) study of the
upper and lower extremities to get an accurate assessment of the current clinical findings for
impairment.
In an October 29, 2015 report, Dr. Bruce A. Hartwig, Board-certified in internal
medicine, indicated that appellant underwent EMG/NCV testing on October 29, 2015. The test
results showed evidence of chronic cervical radiculopathy at the C5-6 level.
In order to determine whether appellant had sustained any ratable permanent impairment
from his accepted conditions, OWCP referred appellant to Dr. George C. Hochreiter, an
osteopath, for a second opinion examination. In a report dated November 18, 2015,
Dr. Hochreiter, relying on Table 15-14 at page 425 of the A.M.A., Guides (Sensory and Motor
Severity), found that appellant had sensory impairment at the C6 level in the right and left upper
extremities. He noted that the October 29, 2015 EMG/NCV study showed evidence of chronic
cervical radiculopathy at the C5-6 level; he reported that on examination appellant showed
evidence of mild, bilateral sensory changes. Utilizing Proposed Table 1 of the July/August 2009
The Guides Newsletter, Dr. Hochreiter found that appellant had a class 1 Class of Diagnosis
(CDX) based on impairment for mild sensory deficits in the C6 distribution, a grade modifier for
Functional History (GMFH) of 2 for pain during normal activities according to Table 15-7,3 and
a grade 1 modifier for Clinical Studies (GMCS) for motor delay confirmed by EMG testing
according to Table 15-9.4 Applying the net adjustment formula of (GMFH-CDX) + (GMCSCDX), or (2-1) + (1-1) resulted in a net modifier of +1, raising the default CDX from C to D,
equaling one percent permanent impairment of the left and right upper extremities.
With regard to the lower extremities, Dr. Hochreiter found no ratable impairment. He
noted appellant’s complaints of low back pain with leg pain and weakness and noted that the
results of the May 3, 2012 MRI scan showed stenotic changes at the L4-5 level, with evidence of
disc protrusion at that level. The October 29, 2015 EMG/NCV test results showed
polyneuropathy of the lower extremities. Dr. Hochreiter opined, however, that appellant did not
have any hard neurological findings. He advised that the October 29, 2015 EMG/NCV tests
indicated polyneuropathy, which did not constitute a ratable finding, and that the L5 disc
protrusion shown by the May 3, 2012 MRI scan yielded a class zero impairment.
In a January 12, 2016 report, Dr. Arnold T. Berman, Board-certified in orthopedic
surgery and an OWCP medical adviser, concurred with Dr. Hochreiter’s findings and
conclusions including his assessment of one percent bilateral upper extremity permanent
impairment. He found that appellant reached MMI on November 28, 2015.5
3

Table 15-7, page 406 of the sixth edition of the A.M.A., Guides is titled “Functional History Adjustment: Upper
Extremities.”
4

Table 15-9, page 410 of the sixth edition of the A.M.A., Guides is titled “Clinical Studies Adjustment: Upper
Extremities.”
5

The MMI date appears to be a typographical error, as the date of the second opinion examination was
November 18, 2015.

3

By decision dated January 26, 2016, OWCP granted appellant a schedule award for one
percent impairment of the right upper extremity and one percent permanent impairment of the
left upper extremity.
By letter dated February 2, 2016, appellant requested a review of the written record by a
representative of OWCP’s Branch of Hearings and Review.
By decision dated June 1, 2016, an OWCP hearing representative affirmed the
January 26, 2016 decision.
LEGAL PRECEDENT
The schedule award provisions of FECA6 provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. However, it does
not specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the sound discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. The A.M.A., Guides has
been adopted by OWCP as a standard for evaluation of schedule losses and the Board has
concurred in such adoption.7 For schedule awards after May 1, 2009, the impairment is evaluated
under the sixth edition of the A.M.A., Guides.8
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).9 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition, which is then adjusted by grade modifiers based on functional history,
physical examination, and clinical studies.10 The net adjustment formula is (GMFH-CDX) +
(GMPE-CDX) + (GMCS-CDX).
Neither FECA nor its regulations provide for a schedule award for impairment to the
back or to the body as a whole.11 Furthermore, the back is specifically excluded from the
definition of organ under FECA.12 The sixth edition of the A.M.A., Guides does not provide a
separate mechanism for rating spinal nerve injuries as impairments of the extremities.
6

5 U.S.C. § 8107

7

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5(a) (February 2013); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
9

A.M.A., Guides 3, section 1.3, “The International Classification of Functioning, Disability and Health (ICF): A
Contemporary Model of Disablement” (6th ed. 2009).
10

Id. at 494-531 (6th ed. 2009).

11

See N.D., 59 ECAB 344 (2008); Tania R. Keka, 55 ECAB 354 (2004).

12

See 5 U.S.C. § 8101(19); Francesco C. Veneziani, 48 ECAB 572 (1997).

4

Recognizing that FECA allows ratings for extremities and precludes ratings for the spine, The
Guides Newsletter offers an approach to rating spinal nerve impairments consistent with sixth
edition methodology. For peripheral nerve impairments to the upper or lower extremities
resulting from spinal injuries, OWCP procedures indicate that July/August 2009 The Guides
Newsletter is to be applied.13
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the percentage of
impairment using the A.M.A., Guides.14
ANALYSIS
OWCP accepted that appellant sustained the conditions of lumbar strain, neck strain, and
temporary aggravation of degeneration of lumbar or lumbosacral disc. On September 15, 2014
appellant filed a claim for a schedule award for impairment of the extremities originating in the
spine. He provided a report from Dr. Carey, Board-certified in anesthesiology and pain
medicine, who rated appellant as having 16 percent whole person impairment under the A.M.A.,
Guides. However, under the A.M.A., Guides, impairment of an extremity caused by spinal nerve
injury is rated according to Proposed Table 1 of the July/August 2009 The Guides Newsletter.
OWCP obtained a second opinion from Dr. Hochreiter, a Board-certified physiatrist.
Dr. Hochreiter provided a November 18, 2015 report utilizing Proposed Table 1 of the
July/August 2009, The Guides Newsletter, and rated one percent bilateral impairment of the
upper extremities based on sensory impairment at the C6 level in the right and left upper
extremities. He noted that the October 29, 2015 EMG/NCV study showed evidence of chronic
cervical radiculopathy at the C5-6 level; he reported that on examination appellant showed
evidence of mild, bilateral sensory changes. Utilizing Proposed Table 1 of the July/August 2009
The Guides Newsletter, Dr. Hochreiter found that appellant had a class 1 impairment for mild
motor deficits in the C6 distribution. He applied the net adjustment formula at page 411 of the
A.M.A., Guides, which raised the default CDX from C to D and yielded one percent permanent
impairment of the left and right upper extremities.
With regard to the lower extremities, Dr. Hochreiter found no basis for a ratable
permanent impairment. He provided detailed clinical findings and explained how those
objective elements warranted the percentages assessed. An OWCP medical adviser concurred
with Dr. Hochreiter’s rating and methodology. OWCP then issued the January 26, 2016
schedule award for one percent permanent impairment of the left and right upper extremities.
The Board finds that OWCP properly accorded Dr. Hochreiter’s impairment rating the
weight of the medical evidence. His opinion was based on a statement of accepted facts and the
complete medical record. He provided a detailed impairment rating, utilizing the appropriate
portions of the A.M.A., Guides and The Guides Newsletter. Dr. Hochreiter described how
13

Supra note 8 at Part 3 -- Medical, Schedule Awards, Chapter 3.700 (January 2010). The Guides Newsletter is
included as Exhibit 4.
14

Id. at Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.6(f) (February 2013).

5

objective clinical and electrodiagnostic findings warranted the specified percentage of
impairment. In contrast, appellant’s physician, Dr. Carey based his impairment rating on an
incorrect methodology. There is no probative medical evidence of record demonstrating that
appellant sustained more than one percent permanent impairment of his left and right upper
extremities due to the accepted conditions. Thus, the Board finds that appellant has not met his
burden of proof.
Appellant may request a schedule award or increased schedule award at any time based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish more than one
percent permanent impairment of the right upper extremity and one percent impairment of the
left upper extremity, for which he previously received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 1, 2016 is affirmed.
Issued: March 20, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

